DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-2, 5, 7-8, 12, 20-38, 41-43, 52, 61, 69 and 98 are pending.
Claims 5, 21, 52, 61 and 69 remain withdrawn as being directed to non-elected species.
Claims 1-2, 7-8, 12, 20, 22-38, 41-43 and 98 are examined herein.  
The rejection to Claims 1 and 98 as reciting an improper Markush Grouping is withdrawn in view of Applicant’s amendments of the claims.  
The rejection to Claim 98 as being indefinite under 35 USC 112(b) is withdrawn in view of Applicant’s Remarks. 
The rejection to Claim 98 under 35 USC 103 is withdrawn in view of Applicant’s Remarks (See claim interpretation).  
Claim Interpretation
In view of Applicant’s Remarks and the incorporation of the disclosures of Applications 14/872,298, 14/872,347 and provisional Application 62/319,138, in Claim 98 the phrase ‘wherein the encoded plant effector polypeptide has the amino acid sequence consisting essentially of” is interpreted to mean that the peptide has the entire recited sequence as well as one or more extraneous amino acids at the N- and/or C-terminal ends thereof that do not materially alter one or more of properties of those peptides.
Claim Objections
Claim 98 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 7-8, 12, 20, 22-38 and 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new rejection made in view of Applicant’s amendments.
Claim 1, part ii recites that the plant effector polypeptide consists of the polypeptide sequence of SEQ ID NO:49, but concludes with wherein one or more of amino acids 1 to 11 and/or 25 to 27 is optionally not present.  The term “consists of” is reasonably interpreted to exclude polypeptides that do not include the sequence of SEQ ID NO:49, but the claim concludes with a limitation allowing for sequences that are considerably different from SEQ ID NO:49.  Applicant attempts to claim distinct and conflicting scopes of polypeptides and as such the metes and bounds of the claim are 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 11-12, 20, 22-38, 41-43 remain rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (BioControl 56.1 (2011): 113-121) in view of Kim et al. (US 6262018 B1) and Kim et al. (Journal of bacteriology 186.18 (2004): 6239-6247), taken with evidence of Wu et al. (J Microbiol Biotechnol 19.2 (2009): 194-203) and Xie et al (Molecular Plant-Microbe Interactions 27.7 (2014): 655-663).
Applicant claims a recombinant host cell comprising a transgene that comprises a promoter-effective nucleic acid molecule operably coupled to a nucleic acid molecule 

Wang et al. (BioControl 56.1 (2011): 113-121) teaches epiphytic bacteria of Bacillus subtilis strain OKB105 that have been genetically transformed with an expression vector comprising a gene encoding the HpaGXooc protein, a hypersensitive-response elicitor from the rice pathogenic bacterium Xanthomonas oryzae pv. oryzicola The strain was renamed OKBHF after transformation.  (p. 197 right col. ¶ 2 – p. 198 right col. ¶ 1).  Wang et al. teaches an aqueous suspension of the cells (reading on a composition comprising a plurality of the cells) and a method of applying the composition to soil and then sewing tomato seeds in the soil, germinating seedlings and transferring the seedlings to more soil that had bene treated with the suspension, and then four weeks later drenching to soil again with the suspension.  (p. 114 right col. ¶ 5 – p. 115 left col. ¶ 1).  Wang et al. teaches that the tomato plants treated with OKBHF exhibited increased growth and increased resistance to cucumber mosaic virus (CMV) (p. 116 left col. ¶ 2 – p. 117 right col. ¶ 1).  
Wu et al. (J Microbiol Biotechnol 19.2 (2009): 194-203) provides evidence that strain OKBHF are bacteria of Bacillus subtilis strain OKB105 that have been genetically transformed with an expression vector comprising a strong promoter operably linked to a gene encoding the HpaGXooc protein, a hypersensitive-response elicitor from the rice pathogenic bacterium Xanthomonas oryzae pv. oryzicola (p. 197 right col. ¶ 2 – p. 198 right col. ¶ 1).  
Bacillus subtilis strain OKB105 promotes root growth in tobacco and that the root growth promotion is a function of endogenous genes involved in the production and efflux of polyamines (including the yecA permease).  (p. 656 right col. ¶ 3, Figure 1).  As such, Bacillus subtilis strain OKB105 (and the derived OKBHF) provides a benefit to plants when grown in the presence of the bacterium that is entirely distinct from the disease-resistance benefit to plants conferred by exposure to hypersensitive response elicitors.  Xie et al. further provides evidence that Bacillus subtilis comprises endogenous genes that provide a benefit of increasing mineral, nitrogen, and phosphorus availability in the soil – thereby providing nutrition to plants – which is another non-disease control benefit.  (p. 655 right col. ¶ 1).  
Wang et al. does not explicitly teach that the transgene encodes a polypeptide less than 50 amino acids in length and wherein the encoded plant effector polypeptide comprises the amino acid sequence of: (L/M)XXLLXXLLXXLL (SEQ ID NO: 21), wherein X at position 2 is A, S, T, G, D, isoD, E, g-glutamate, Q, N, K, or R; X at position 3 is Q, A, S, T, G, D, isoD, E, g-glutamate, N, K, or R; X at position 6 is A, S, T, G, D, isoD, E, g-glutamate, Q, N, K, or R; X at position 7 is Q, A, S, T, G, D, isoD, E, g-glutamate, N, K, or R; X at position 10 is K, A, S, T, G, D, isoD, E, g-glutamate, Q, N, or R; and X at position 11 is S, A,T, G, D, isoD, E, g-glutamate, Q, N, K, or R, that the transgene is stably incorporated into the microbe genome, that the composition comprising the bacteria is in the form of a dry powder or comprises a carrier, that the composition comprises a mixture of two or more different recombinant cells, or a method comprising mixing a dry powder comprising the recombinant cell with at least 
Kim et al. (US 6262018 B1) teaches a hypersensitive response (HR) elicitor polypeptide from Erwinia amylovora and methods of using the same.  Specifically, Kim et al. teaches that the elicitor polypeptide is called HrpW and the sequence is taught as Kim et al. SEQ ID NO:2.  Kim et al. teaches methods of applying the HrpW polypeptide to plants to elicit an HR response in order to impart disease resistance.  (col 3 lines 1-30).  Kim et al. teaches that the application can be carried out by applying bacteria that encode the polypeptide to the plants, wherein the bacteria are transgenic species that do not normally comprise the HrpW gene.  (col 12 line 12 – line 64).  Kim et al. teaches that compositions for plant application comprising the HrpW polypeptide can be mixed with carriers in an aqueous, slurry or powder form that can be applied to plants or seeds.  (col 14, lines 46-53).  Kim et al. teaches that fragments of the HrpW are encompassed by the invention (col 7, lines 47 – col 8, lines 43-54).  Kim et al. teaches that the N-terminal portion of HrpW (the first 226 amino acids) are sufficient to elicit the HR response.  (col 18 lines 24 – 46, col 21, lines 36-48).  Kim et al. teaches that the application of the composition can be effected by spraying, injection, coating, and immersion (col 16 lines 53-67).  
Kim et al. (Journal of bacteriology 186.18 (2004): 6239-6247) teaches the functional characterization of a Xanthomonas axonopodis HpaG HR elicitor.  Kim et al. Erwinia amylovora.  Kim et al. teaches that the corresponding HrpW sequence is  QQPIDRQTIEQMAQLLAELLKSLLSPQ (27 amino acid residues) 
and that the region comprises an alpha-helix domain.  (Figure 6a, 6b).  This peptide region satisfies the requirements of amended Claim 1 as they relate to the elected sequence.
Kim et al. teaches that the predicted alpha-helix conserved between the HpaG and HrpW harpins of Xanthomonas axonopodis and Erwinia amylovora suggests that the feature constitutes a key functional domain in harpin elicitor activity.  (p. 6246 paragraph spanning right and left columns).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the invention of Wang et al. such that the bacteria are transformed with a transgene that encodes a polypeptide less than 50 amino acids in length that comprises the 27 amino acid HrpW polypeptide as rendered obvious by Kim et al. One having ordinary skill in the art would have been motivated to do so because Wang et al. teaches bacteria expressing Bacillus subtilis expressing a related HrpG harpin for the purpose of conferring disease resistance and in view of the teachings of Kim et al. (US 6262018 B1), which teaches expressing fragments of the Erwinia amylovora HrpW in transgenic bacteria, and applying the bacteria to plants for the same purpose and Kim et al. (Journal of bacteriology 186.18 (2004): 6239-6247), which teaches that a short (23 amino acid) segment of HpaG is sufficient to elicit HR Erwinia amylovora HrpW polypeptide.  As such, one would have been motivated to substitute the HrpG in Wang et al. for the HrpW segment as taught by Kim et al. (Journal of bacteriology 186.18 (2004): 6239-6247) in the transgenic bacteria – or alternatively transform the bacteria to express both elicitors.  Alternatively, it would have been obvious to apply a mixture of the bacteria as taught by Wang et al. expressing the HrpG harpin and bacteria wherein the bacteria have been further modified to express the Erwinia amylovora HrpW elicitor segment as taught by Kim et al.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  MPEP 2144.06.  
It would have further been obvious to make and apply the composition in the form of a dry powder or comprising a carrier and mixing a dry powder comprising the recombinant cell with at least one plant seed as taught by Kim et al.  One having ordinary skill in the art would have been motivated to do so because Kim et al. explicitly teaches that the compositions for plant application can be mixed with carriers in an aqueous, slurry or powder form that can be applied to plants or seeds and that application of the composition can be effected by spraying, injection, coating, and immersion.  The bacterial compositions of Wang et al. and Kim et al. are substantially similar and as such one would apply the teachings for application and mixtures from Kim et al. to Wang et al.  Soaking the seeds in an aqueous solution comprising the recombinant cells would be another prima facie obvious alternative method for applying the bacteria the plants, seeds and their environment in view of the teachings of Wang et 
Similarly, the methods of applying the microbe to a plant by spraying an aqueous solution comprising the microbe on the plant and dusting the plant with a dry powder comprising the microbe are obvious in view of the teachings of Wang et al. and Kim et al., wherein the plants are drenched in a suspension of the microbe, and seeds are coated by a dry composition and plant surfaces are treated with the compositions.  Finally, it would have been prima facie obvious to stably transform the genome of the bacteria with the transgene encoding the elicitor because the only options for bacterial transformation are plasmid and genomic transformation and as such integration of the transgene into the bacterial genome would have been readily envisioned by one of ordinary skill in the art.  As such, the claims are obvious in view of the teachings of the prior art.
Response to Remarks
	Applicant urges that the rejection under 35 USC 103 should be withdrawn because Kim et al. (Journal of bacteriology 186.18 (2004): 6239-6247) does not teach a 27 amino acid residue HrpW polypeptide and that Kim et al. merely shows a region of homology between the 23 amino-acid peptide of HpaG and the full length of the HrpW polypeptide.  Applicant further disagrees with Examiner’s use of the term “corresponds exactly” between the two regions when they differ significantly in sequence.  (Remarks p. 16).

	Applicant argues that the teachings of Fan et al. (US PGPub 20020062500) teach away from using a short peptide with a sequence such as the 27 amino acid 
	This is not found persuasive.  The teachings of the later-published Kim, et al., showing that a peptide 23 amino acids in length, being comprised largely of amino acids that form an α-helix domain, without an acidic domain, is sufficient to induce HR does in fact appear to contradict the teachings of Fan et al., insofar as Kim et al. teaches that a peptide of the W class (as opposed to the N class as taught by Fan et al.) that did not have the structural requirements (α-helix and acidic domain) outlined by Fan et al. was capable of inducing HR.  Fan et al. does in fact address the Erwinia amylovora HrpW elicitor, identifying the elicitor domain (comprising both an α-helix and acid domain) as being comprised within positions 10-59, a 49 amino acid sequence that largely overlaps with the 27 amino acid sequence of QQPIDRQTIEQMAQLLAELLKSLLSPQ.  (Table 5).  The only amino acids that lie outside of the region identified by Fan et al. are the “SPQ” residues at the end, which are not required to satisfy the sequence limitations of Claim 1.  
.
Conclusion
No claims are allowed.
Claim 98 is deemed to be free of the prior art.  The closest prior art is Kim et al. (US 6262018 B1), but Kim et al. neither discloses, teaches or renders obvious the limitations of the invention of Claim 98. The p18 peptides comprise a substitution of a glutamine residue at position 18 and there appears to be no motivation in the teachings of the prior art to change the residue at this position from known wild-type sequences. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHARLES LOGSDON/           Examiner, Art Unit 1662